Citation Nr: 1107874	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-42 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II. 

2.  Entitlement to service connection for hypertension, claimed 
as high blood pressure.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for type II diabetes 
mellitus, hypertension, and heart disease.

In December 2010, a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The record reflects that the Veteran was awarded benefits from 
the Social Security Administration in 1992.  However, the Veteran 
has multiple physical disabilities, and it is unclear whether his 
entitlement to SSA benefits is due to his diabetes mellitus, 
hypertension, or claimed heart disease.  Thus, the Veteran should 
be asked to indicate whether he receives SSA disability benefits 
due to any of these claimed disabilities.  If so, a request 
should be made to the SSA for any decisions and any medical 
evidence relied upon in awarding benefits to the Veteran.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA 
decision pertains to a completely unrelated medical condition and 
the veteran makes no specific allegations that would give rise to 
a reasonable belief that the medical records may nonetheless 
pertain to the injury for which the veteran seeks benefits, 
relevance is not established.")

During the December 2010 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that his current treatment 
providers at the University Drive or Highland Drive VA facilities 
had indicated to him that his diabetes, high blood pressure, and 
heart disease are related to his military service, although have 
not documented such.

While the record reflects that the Veteran is currently diagnosed 
with hypertension and diabetes mellitus, the available treatment 
records fail to disclose a diagnosis of heart disease.  However, 
on a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, the Veteran 
reported receiving treatment at the University Drive VA Medical 
Center in Pittsburgh, Pennsylvania for his diabetes, heart, and 
blood pressure in May 2007.  He also noted that his diabetes 
began in February 2005.  However, VA treatment records dating 
between July 2003 and July 2006 and since April 2007 have not 
been associated with the claims file and, thus, should be secured 
on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA outpatient treatment 
records dating from July 2003 through July 
2006 and since April 2007 from the VA 
Pittsburgh Healthcare System, including the 
University Drive Division and Highland Drive 
Division.

2.  Ask the Veteran to clarify whether he 
receives Social Security Administration 
disability benefits due to his diabetes 
mellitus, hypertension, or claimed heart 
disease.  If the Veteran responds 
affirmatively, the records pertinent to the 
appellant's claim for Social Security 
Administration disability benefits as well as 
the medical records relied upon concerning 
that claim should be requested.  If no 
records are available, the Veteran should be 
notified of such.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



